DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/22/2021.  As directed by the amendment: claims 1, 2, 4, 5, 7, 8, and 22 have been amended, and claims 20 and 21 have been cancelled.  Thus, claims 1 – 19, and 22 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that cited prior arts do not teach the currently amended claims.  Specifically, Applicant pointed out that the difference between the current invention and the cited prior arts is that the activation of the trigger button does not activate the osmotic actuator to inject the therapeutic agent in the prior arts.  However, a new reference to Ethelfeld (U.S. 2008/0009805) is relied on to teach the idea of using the activation button to advance the needle, establish fluid communication between the injection site and the cartridge, and activate the actuator to inject the therapeutic.  Ethelfeld teaches a wearable injection device wherein a force exerted on the trigger button (934) activates the wearable injection device including mechanically advancing the sharpened end of the needle into the skin of the user at the injection site, establishes fluid communication between the cartridge and the injection site, and activate the actuator to inject the therapeutic agent into the user (the user presses the raised portions of the package container against 
See rejections below for more details.

Claim Objections
All previous objections have been overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. 2017/0189609) in view of Ethelfeld (U.S. 2008/0009805).
Regarding claim 1, Wei teaches a wearable injection device (abstract) adapted to be placed on the body of a user and to perform a subcutaneous injection at an injection site on the skin of the user over some time after activation of the device (Examiner notes that the device as taught by Wei is capable of performing such function as discussed in the abstract), comprising
a base plate (125, Figure 2) for interfacing the skin of the user (to attach the infusion device at the infusion site as discussed in paragraph [0056]),
an osmotic actuator (container 107 and osmotic chamber 105, Figure 4, paragraph [0056]),
a trigger button (activation button 112, Figure 5, paragraph [0056]) to initiate the injection,
a cartridge (106, Figure 4, paragraph [0056]) containing a therapeutic agent,
a needle (108, Figure 5, paragraph [0056]) with a sharpened end (as shown in Figure 5),
and wherein, force exerted on the trigger button activates the wearable injection device, including:
mechanically advances the sharpened of the needle so as to be inserted  into the skin of the user at the injection site through an opening in the base plate (at the beginning of the medication infusion, user pushes down the activation button 112, the downward movement of the activation button 112 causes releasing of the needle driver 115… the needle driving 
establishes fluid communication between the injection site and the cartridge simultaneous with or after the insertion of the sharpened end of the needle into the skin of the user at the injection site (during the downward movement of the infusion needle 108, the side port feature 108A on the infusion needle pierces through the elastomeric septum 118 and establishes fluid path with the medication container 106, so that the liquid medication 111 can flow through the needle side port feature 108A into the infusion needle 108 as discussed in paragraph [0056] and shown in Figure 10);
and activates the osmotic actuator to inject the therapeutic agent from the cartridge into the user through the needle (Examiner notes that Wei teaches activating the osmotic actuator to inject the therapeutic agent from the cartridge into the user through the needle via a fluid control switch 103 as discussed in paragraph [0056]).
However, Wei does not teach that a force exerted on the trigger button mechanically advances the end of the needle, establishes fluid communication between the injection site and the cartridge, and activates the actuator to inject the therapeutic agent at the same time.
Ethelfeld teaches a wearable injection device similar to Wei and the current application, further including that wherein, force exerted on the trigger button activates the wearable injection device, including: mechanically advances the sharpened of the needle so as to be inserted  into the skin of the user at the injection site through an opening in the base plate (the user presses the raised portions of the package container against each other thereby pushing the reservoir assembly serving as a button (indicated by the grooved area 934) towards the main portion until it locks in place, this, as described above, resulting in activation of the pump and introduction of the needle through the skin of the user as discussed in paragraph [0102]), 
establishes fluid communication between the injection site and the cartridge simultaneous with or after the insertion of the sharpened end of the needle into the skin of the user at the injection site (the inlet needle 943 will penetrate the reservoir connecting means providing fluid communication between the reservoir and the pump, and the ramp 936 on the second cover member will engage the pump assembly to thereby pivot it downwardly whereby the infusion needle 944 will be moved through he aperture 914 as discussed in paragraph [0101]);
and activates the osmotic actuator to inject the therapeutic agent from the cartridge into the user through the needle (hereafter the user presses the raised portions of the package container against each other thereby pushing the reservoir assembly serving as a button (indicated by the grooved area 934) towards the main portion until it locks in place, this, as described above, resulting in activation of the pump and introduction of the needle through the skin of the user. At the same time the package housing will disengage from the infusion device as discussed in paragraph [0102]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Ethelfeld (having the trigger button activating the needle insertion, establishing fluid connection between the cartridge and the injection site, and activate the actuator to inject the therapeutic agent into the user) with the device of Wei in order to reduce the number of working components and therefore can be manufactured cost effectively as well as optimized for ease of use during manipulation (paragraphs [0021] and [0023]).
Regarding claim 2, Wei teaches at least one plunger (120), which is movable by means of osmotic pressure in the osmotic actuator (because the water 110 flows into the osmotic chamber 105, the osmotic reagent 109 swells and pushes the rigid plate 121 and the movable piston 120 up… consequently, the liquid medication 111 is expelled out of the medication container 106 as discussed in 
Regarding claim 3, Wei teaches that the fluid communication is established through the needle (through side port 108A as discussed in paragraph [0056] and shown in Figures 5 and 10).
Regarding claim 4, Wei and Ethelfeld teach claim 1 as seen above.
However, Wei does not teach that wherein the needle is retracted from the injection site before the injection starts and wherein the fluid communication is established through soft cannula, which is inserted together with the needle.
Ethelfeld teaches an injection device similar to Wei and the current application, further including that the needle (880, Figure 14A) is retracted from the injection site before the injection starts (as shown in Figure 14C) and wherein the fluid communication is established by means of a soft cannula (860, Figures 14A – 14C), which is inserted together with the needle as shown in Figures 14A – 14C and discussed in paragraph [0091]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Ethelfeld with the system of Wei in order to allow the insertion needle to be removed from the device altogether before an injection can be made (paragraph [0037]).  Further, the claim would have been obvious because the substitution of one known element (insertion unit by Ethelfeld) for another (insertion unit by Wei) would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Regarding claim 22, Wei teaches electronic circuitry indicates and/or transmit an operational status of the device (the desired medication infusion volume and rate can be set by inputting .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. 2017/0189609) in view of Ethelfeld (U.S. 2008/0009805), and in view of Markussen (U.S. 2013/0218093).
Regarding claim 5, Wei and Ethelfeld teach claim 2 as seen above.
However, Wei and Ethelfeld do not teach that wherein the sharpened end of the needle, at least during the majority of the injection, is locked in the inserted position by a needle lock of the wearable injection device, and wherein the needle lock, at the end of the injection, is moved a distance by the plunger that deactivates the needle lock to retract the sharpened end of the needle to an inaccessible position in the wearable injection device under force of a spring.
Markussen teaches an injection device similar to Wei and the current application, further including that the sharpened end of the needle, at least during the majority of the injection, is locked in the inserted position by a needle lock of the wearable injection device (via the interaction between elements 321, 332, and spring 360 as discussed in paragraph [0120] and [0121]), and wherein the needle lock, at the end of the injection, is moved a distance by the plunger that deactivates the needle lock to retract (deflectable head portions 332 is moved into recesses 232 by portion 321 of the plunger 320) the sharpened end of the needle to an inaccessible position in the wearable injection device under force of a spring (370, Figures 1a – 1h, paragraphs [0120] and [0121]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Markussen (locking features and engagement) with the combined 
Regarding claim 6, Wei and Ethelfeld teach claim 1 as seen above.
However, Wei and Ethelfeld do not teach that the sharpened end of the needle is set free and retracted to an inaccessible position during the final part of the injection and wherein therapeutic agent expelled from the cartridge hereafter is collected inside the device.
Markussen teaches an injection device similar to Wei, Ethelfeld, and the current application, further including that the sharpened end of the needle is set free and retracted to an inaccessible position (when deflectable head portions 332 is moved into recesses 232 by portion 321 of the plunger 320 as discussed in paragraphs [0120] and [0121] and shown in Figures 1a – 1h) during the final part of the injection and wherein therapeutic agent expelled from the cartridge hereafter is collected inside the device.  Examiner notes that when the sharpened end of needle 510 is withdrawn into the device as shown in Figure 1h, any medication expelled from the cartridge 600 or any medication remained in needle 510 would be collected inside the device since the needle 510 is no longer in fluid communication with the skin of the patient.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Markussen (retractable needle) with the combined device of Wei and Ethelfeld in order to withdraw the needle cannula and prevent potential back flow of the medication from the skin to the cartridge (paragraph [0029]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. Patent No 2017/0189609) in view of Ethelfeld (U.S. 2008/0009805), in view of Schiltges (U.S. Patent No 2005/0182391).
Regarding claim 7, Wei and Ethelfeld teach claim 2 as seen above.

Schiltges teaches an injection device similar to Wei, Ethelfeld, and the current application, further including that a telescopically unit (9, Figure 2) is transmitting the pressure from the actuator to the plunger (14, Figure 2).  Examiner notes that when activated, element 9 is telescopically extend out of the actuator to apply pressure to element 14 to dispense the content of the ampoule 13 as discussed in paragraph [0029].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the actuator arrangement of Schiltges with in place of the actuator arrangement in the combined device of Wei and Ethelfeld in order to allow the device to be stored for a longer period as a ready-to-use device, enables administration to be rapidly triggered, ensures a constant or variable flow volume, including also a small amount, continuously over a longer period, and provides for simple and reliable handling (paragraph [0006]).  Further, the claim would have been obvious because the substitution of one known element (force transferring element by Schiltges) for another (force transferring element by Wei) would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Allowable Subject Matter
Claims 8 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, cited prior arts do not teach that the osmotic actuator comprises a low-pressure chamber containing a solution, a high-pressure chamber containing a solution, an activation 
Regarding claim 9, cited prior arts do not teach 9. The wearable injection device according to claim 2, wherein the osmotic actuator comprises a low-pressure chamber containing a solvent, a high-pressure chamber containing a solvent, an activation chamber containing salt crystals and/or a solution, and a forward osmosis membrane, wherein the low- and high-pressure chambers are separated by the forward osmosis membrane, wherein the high-pressure chamber and the activation chamber are separated by a barrier, wherein the high-pressure chamber is expandable and wherein a plunger is moved proportionally with the expansion of the high-pressure chamber, and wherein the contents of the activation chamber and the high-pressure chamber are mixed during activation of the actuator.
Claims 10 – 19 are objected to be allowable due to their dependency on claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783